                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


KELVIN BRAGG,                                    2:19-CV-10436-TGB

                    Plaintiff,

                                                  ORDER FOR
        vs.                                 SUPPLEMENTAL BRIEFING

FCA US, LLC,

                    Defendant.



        Before the Court is Defendant's Motion for Judgment on the

Pleadings (ECF No. 11). Parties are directed to submit supplemental

briefing in light of the Sixth Circuit's recent holding in Logan v. MGM

Grand Detroit Casino, No. 18-1381, --- F.3d --- (6th Cir. 2019), 2019 WL

4668055. Briefs will consist of no more than five (5) pages from each

party and are due by Friday, October 18.

        The status conference previously set for October 16, 2019 is reset to

October 28, 2019 at 11:30 a.m. Counsel for Plaintiff shall initiate the call

and include the Court when all parties are present by calling (313) 234-

2640.
      DATED this 9th day of October, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, October 9, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk
